PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

TEXAS INSTRUMENTS INCORPORATED
P O BOX 655474, MS 3999
DALLAS, TX 75265




In re Application of Texas Instruments Incorporated
Appl. No.: 16/235,454
Filed: Dec. 28, 2018
Attorney Docket No.: TI-79770
For:  MOLDED INDUCTOR WITH MAGNETIC CORE HAVING MOLD FLOW ENHANCING CHANNELS
::::::


DECISION ON PETITION
UNDER 37 CFR 1.114




This is in response to the petition under 37 C.F.R. § 1.114 filed on July 06, 2022 to withdraw the Restriction Requirement mailed on September 22, 2021.

The petition is DISMISSED AS MOOT.

A review of the record reveals that a non-final Office action was mailed on August 23, 2022, in which the September 22, 2021 restriction requirement was withdrawn. Accordingly, the relief requested is now moot.

Any inquiry regarding this decision should be directed to Elvin Enad, Supervisory Patent Examiner, at (571) 272-1990.



/ANDREA L WELLINGTON/
Andrea Wellington
Director, Technology Center 2800